DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
 	This is in response to amendment received on 08/12/22. Claims 1 and 7 have been amended and claims 12-16 have been newly added. Claims 1-16 are examined herein.

Specification
The disclosure is objected to because of the following informalities: support needs to be provided for the limitation “wherein the cuffless outer sleeve is a single component” as provided in new claim 11.  
Appropriate correction is required.
It is noted that applicant has not amended the specification to include this language. The cuffless outer sleeve is never mentioned as being a single component.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: support needs to be provided for the outer panel being a single outer panel as provided in new claim 14.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: support needs to be provided for the inner panel being single inner panel as provided in new claim 15.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5-8 and 11-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Campbell (US 4,733,412).
In regard to claim 1, Campbell teaches a sleeve for a garment (sleeved formed by glove 10), comprising: an outer panel (outer layer: 20 including lower portion 28) attached along respective side edges thereof to form an outer sleeve having an upper end and a lower end (see upper and lower portion of glove 10: figures 3 and 4 and side edge seams: figure 9); 5an inner panel attached along respective side edges thereof to form an inner liner of the sleeve (inner layer: 31 and 17 and side edge seams: figure 9 connected portions of inner panel along side edges), the inner liner having an upper end and a lower end (see figures 3, 4 and 8), the lower ends of the outer sleeve and the inner liner forming a hand opening (portion of inner glove member: 17 attached to main cuff portion of outer glove member: 28, stitched together as seen in figure 8 and column 3, lines 47-49); and an elastic band attached to the inner liner proximate a wrist area of the sleeve and at a distance away from the hand opening (elastic tape: 34 attached to inner liner 31 via stitching 35: see figure 8, 5 and 6: column 3, lines 66-68 through column 4, lines 1-7) and the elastic band (34) being spaced apart from the outer 10sleeve (see figure 8); wherein, when worn, the elastic band (34) draws the inner liner (31, 17) into contact with and hug a wrist area of the wearer while the outer sleeve (28) is undisturbed, not being drawn toward the wrist area of the wearer, and loosely fitted around the wrist area of the wearer (see figures 1 and 8 and column 4, lines 2-7); wherein the lower end of the outer sleeve and the lower end of the inner liner are attached along respective terminal edges (portion of inner glove member: 17 attached to main cuff portion of outer glove member: 28, stitched together as seen in figure 8 and column 3, lines 47-49); and wherein the elastic band is positioned between the inner liner and the outer sleeve (elastic band: 34 is positioned between the inner liner portion 31 and the outer sleeve: 38, see figure 8).
 
 	In regard to claim 3, Campbell teaches wherein the inner liner (17, 31) comprises an inside seam (35) to attach and fix 15the elastic band (34) to the inner liner, the inside seam (35) fixing the elastic band to a wrist area of the inner liner (figures 5 and 6: column 3, lines 66-68 through column 4, lines 1-2).  
  
 	In regard to claim 5, Campbell teaches further comprising at least one insulation layer (insulation material: 32).
  
 	In regard to claim 6, Campbell teaches wherein the at least one insulation layer (32) is positioned between the 20elastic band (34) and the inner liner (portion 31 of inner liner)(figure 8).  

 	In regard to claim 7, Campbell teaches wherein the at least one insulation layer (32) is positioned facing the wearer when worn (see figure 8).  

 	In regard to claim 8, Campbell teaches wherein the garment is an outerwear garment (ski glove in an outerwear garment: see figure 1).

 	In regard to claim 11, Campbell teaches wherein the cuffless outer sleeve is a single component (outer sleeve is single component: 20).

 	In regard to claim 12, Campbell teaches wherein the lower end of the outer sleeve (28) and the lower end of the inner liner (17) are only attached along the respective terminal edges (see figure 8 and column 3, lines . 
 
 	In regard to claim 13, Campbell teaches wherein the elastic band is spaced apart from the outer sleeve proximate the wrist area of the sleeve (see elastic band 24 spaced apart from outer sleeve 20 and 28: figure 8).  

 	In regard to claim 14, Campbell teaches wherein the outer panel is a single outer panel (outer panel 28 is single outer panel).
  
 	In regard to claim 15, Campbell teaches wherein the inner panel is a single inner panel (inner panel 17 and 31 together form a single attached panel).
  
 	In regard to claim 16, Campbell teaches wherein the elastic band is not in contact with the outer sleeve (see figure 8, elastic band 34 is not in contact with outer sleeve 20 and 28).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell (US 4,733,413) in view of Zicarelli (US 2008/0034466).
Campbell teaches a sleeve for a garment as described above in claim 1. However, Campbell fails to teach the inner liner and the outer sleeve being seamless.
 In regard to claims 2, Zicarelli teaches a sleeved garment (glove) where all the seams are attached via stitching and the stitching can be, stitched yarns seams, gluing, or heat treatment (paragraph 0031: gluing or heat treatment do not cut a garment layer).
It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the glove garment of Campbell with the stitching being formed by gluing or heat treatment as taught by Zicarelli, since the glove of Campbell being formed by stitching in the form of gluing or heat treatment would teach seams that are attached without yarn stitches forming a seam without holes creating a warmer and more water proof glove.

Claim(s) 1, 3-5, 8-9 and 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2018/0352878) in view of Campbell (US 4,733,412).
In regard to claim 1, Smith teaches a sleeve for a garment (sleeve: 102), comprising: an outer panel attached along respective side edges thereof to form an outer sleeve having an upper end and a lower end (outer panel is 102 and 108, attachment of sides edges is illustrated in figure 7, inseam: 138, paragraph 0026); an inner panel attached along respective side edges thereof to form an inner liner of the sleeve (see portion 116 of figure 7, detailing inseam stitches 140 and paragraph 0026), the inner liner having an upper end and a lower end (see figure 4), the lower ends of the outer sleeve and the inner liner forming a hand opening (see lower ends of inner and outer sleeve in figure 4 forming hand opening for user’s hand to extend: figure 5); and, an elastic band attached to the inner liner proximate a wrist area of the sleeve and at a distance away from the hand opening (elastic member: 122, paragraph 0023), the elastic band (122) being spaced apart from the outer sleeve (see figure 4); wherein the outer sleeve is cuffless (102 and 108 in figure 4 and 5); wherein, when worn, the elastic band (122) draws the inner liner into contact with and hug a wrist area of a wearer while the outer sleeve is undisturbed, not being drawn toward the wrist area of the wearer, and loosely fitted around the wrist area of the wearer (see figures 4 and 5); and wherein the elastic band (122) is positioned between the inner liner and the outer sleeve (see figure 4).  
However, Smith fails to teach wherein the lower end of the outer sleeve and the lower end of the inner liner are attached along respective terminal edges.
 Campbell teaches an end of a cuff sleeve inner and outer layers being attached along respective terminal edges (see figure 8, column 3, lines 47-49).
It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the inner and outer cuff layers of Smith attached at respective terminal edges as taught by Campbell instead of being folded over from a single panel, since the inner and outer cuff layers of Smith attached at their terminal edges, would provide a sleeve that can have two different materials forming the outer and inner panel and still have them be attached to protect the user. Here we are taking one well-known method of attaching multiple sleeve layers (folding over of the layers and attaching them by stitching) and replacing it with the well-known method of attaching multiple sleeve layers via their terminal ends (Campbell) to create a sleeve construction that allows for using different materials in the different layers.

 	In regard to claim 3, Smith teaches wherein the inner liner comprises an inside seam to attach and fix the elastic band to the inner liner, the inside seam fixing the elastic band to a wrist area of the inner liner (seam 123 attaches the elastic member 122 to the inner liner: see figure 4, paragraph 0023).  

 	In regard to claim 4, Smith teaches wherein the outer sleeve has no seam encircling the elastic band (see figure 4 the outer sleeve 102 and 108 has no seam where the elastic band lies).  

 	In regard to claim 5, Smith teaches further comprising at least one insulation layer (insulation layer can be inner liner layer: 126). 
 
 	In regard to claim 8, Smith teaches wherein the garment is an outerwear garment (bottom of paragraph 0003).  

 	In regard to claim 9, Smith teaches wherein the garment is a jacket (bottom of paragraph 0003).  

 	In regard to claim 11, Smith teaches wherein the cuffless outer sleeve is a single component (outer sleeve 102 and 108 is a single component: see figure 4).  

 	In regard to claim 12, the combined references teach wherein the lower end of the outer sleeve and the lower end of the inner liner are only attached along the respective terminal edges (see figure 4 of Smith and see terminal edge attachment of inner and outer layer of Campbell in figure 8).  
It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the inner and outer cuff layers of Smith attached at respective terminal edges as taught by Campbell instead of being folded over from a single panel, since the inner and outer cuff layers of Smith attached at their terminal edges, would provide a sleeve that can have two different materials forming the outer and inner panel and still have them be attached to protect the user. Here we are taking one well-known method of attaching multiple sleeve layers (folding over of the layers and attaching them by stitching) and replacing it with the well-known method of attaching multiple sleeve layers via their terminal ends (Campbell) to create a sleeve construction that allows for using different materials in the different layers.

 	In regard to claim 13, Smith teaches wherein the elastic band is spaced apart from the outer sleeve proximate the wrist area of the sleeve (elastic member: 122 is spaced apart from outer sleeve 102 proximate the wrist area: figure 4 and 5).  

In regard to claim 14, Smith teaches wherein the outer panel is a single outer panel (outer panel 102 is a single outer panel: see figure 4).  

 	In regard to claim 15, Smith teaches wherein the inner panel is a single inner panel (inner panel 124 and 126 is a single panel: see figure 4).  

 	In regard to claim 16, Smith teaches wherein the elastic band is not in contact with the outer sleeve (elastic member: 122 is not in contact with outer sleeve: 108 and 102).


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith and Campbell as detailed above, and further in view of Berns (US 2005/0022285).
Smith and Campbell fail to teach the elastic/wrist band attached to the inner liner without cutting the inner liner, since the elastic/wrist band of Campbell is attached via stitching.
 In regard to claim 2, Berns teaches a wrist/elastic band attached via stitching or gluing to an inner liner of a garment (paragraph 0042).
It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the wrist/elastic band Smith and Campbell to be attached via gluing as taught by Berns, since the wrist/elastic band of Smith and Campbell attached via gluing would teach an attachment that does not penetrate the fabric during attachment. Here we are taking one well-known method of attaching elastic/bands to garment articles (stitching of Smith) and replacing it with another well-known attaching method (glue of Berns) to create an attachment of garment parts that does not penetrate the fabric during the attachment process.

Allowable Subject Matter
Claim 10 is allowed over prior art, but depending upon a rejected independent claim.

Response to Arguments
Applicant's arguments filed 08/12/22 have been fully considered but they are not persuasive. It is noted that the amendments to the claims overcome the 103 rejection to Bell (US 2,558,533) in view of Feiss (US 1,575,562) and Heaton (US 1,784,285) as provided in the last office action.  
Applicant remarks that Campbell fails to teach “wherein the outer sleeve is cuffless”, since Campbell teaches a ski glove having a cuff in the form of a bead cord 29 attached to the main cuff portion (outer) 28 of the outer glove member 20. In addition, Campbell teaches a ski jacket having an elastic cuff 50 at the lower end portion of the sleeve.
 It is noted that the glove of Campbell can be worn with a ski jacket having an elastic cuff, however, the glove of Campbell is a separate garment than the jacket sleeve referred to in Campbell, so the cuff of jacket 50 referred to in Campbell is a separate garment and does not affect the glove structure of Campbell. Campbell teaches a cuff portion of outer layer 28 as seen in the figures, the sleeve outer cuff layer is cuffless, since it does not have an end of material that is turned/folded back. The end of outer layer 28 ends straight and is seamed to inner liner portion 17 with no turned back end of material (see figure 8). The end of outer layer 28 is attached to a bead or cord (29), which would not be considered a cuff. A cuff is an end of a garment that is turned back on itself. All sleeve of gloves or jacket garments have a cuff portion, a cuff portion is a portion of a sleeve that encircles the wrist. It is the examiner’s understanding that the “cuffless” limitation is detailing away from a banded cuff that is found at the bottom of sleeves, usually with elastic or other means to tighten around the wrist, or a cuff being a turning back or folding of the garment sleeve on itself to shorted the sleeve. Campbell fails to teach either a banded cuff with means to tighten around the wrist or a folding back of the sleeve end on itself.  It is further noted that the applicant does mention the term “cuffless” in the specification, but does not denote what this structure would exclude or include to be considered cuffless. Therefore, the examiner is taking the plain ordinary meaning of cuff, which is a turning/folded back of an end of a sleeve, as the structure being claimed away. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALISSA L. HOEY
Primary Examiner
Art Unit 3732



/ALISSA L HOEY/Primary Examiner, Art Unit 3732